DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morinaga et al. (JP 2002079802).
With respect to claim 1, Morinaga et al. teach a variable wheel resonator system for a vehicle (Fig.5), the system comprising a resonator structured to have a second air chamber (Fig.5, Item 50) formed therein and an 5air vent (Fig.5, Item 54) formed on one side portion thereof for communication with a first air chamber (Fig.5, Item 52) within a tire (Fig.5, Item 14), the resonator being mounted on a rim (Fig.5, Item 40) portion of a wheel; a solenoid valve (Fig.5, Item 60) mounted on a specific position of the resonator and configured to adjust an amount of air flowing from the first air chamber to the second air chamber (Specification text related to Item 60); 10a power supply (Fig.5, Item 66) configured to provide power for a turn-on operation of the solenoid valve; and a controller (Fig.5, Item 66) configured to control current being applied from an external power source to the power supply to suit a power supply time for turning on/off the solenoid valve and a periodic signal.  
With respect to claim 9, Morinaga et al. teach wherein the valve (Fig.5, Item 60) is mounted on both-side symmetric positions around the air vent (Fig.5, Item 54) of the resonator.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Morinaga et al. (JP 2002079802) in view of Ji (US 9,584,190).
With respect to claim 2, Morinaga et al. teach the limitations already discussed in a previous rejection, but fail to disclose wherein a wireless power transmission and reception system is adopted as the power supply.  
On the other hand, Ji teaches a power supply (Fig.2) comprising a wireless power transmission (Fig.2, Item 10) and reception system (Fig.2, Item 20) employed to wirelessly supplying power to various devices mounted in a vehicle wheel (Col.1, Line 52 – Col.2, Line 3).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Ji power supply as the Morinaga et al. power supply because it would provide a wireless power supply that would considerable simplify the electronic configuration of the system.  
With respect to claim 3, Ji teaches wherein the wireless power transmission and reception 20system comprises 16a transmission-side coil (Fig.2, Item 12) mounted on a wheel guard and configured to be supplied with power from the external power source and to supply wireless power; and a reception-side coil (Fig.2, Item 21) mounted on a surface of the resonator and configured to 5receive the wireless power from the transmission-side coil and to supply the received wireless power to the solenoid valve .
The Examiner considers that it would have been an obvious matter of design choice to mount the transmission-side coil and reception-side coil in predetermined locations that would make possible to supply power wirelessly. Furthermore, it has been held that it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to choose from the finite number of identified and predictable solutions with a reasonable expectation of success (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397). 

  With respect to claim 4, Ji teaches wherein one controller is composed of one module on the transmission-side coil to apply the current to the transmission-side coil to suit the 10power supply time for turning on/off the solenoid valve and the periodic signal (Fig.2).  
With respect to claim 5, Ji teaches wherein the controller repeats the on/off operation of the solenoid valve by applying the current to the transmission-side coil to suit the power supply time for turning on/off the solenoid valve and the periodic signal based 15on the vehicle information (Fig.2, Item 14).  
With respect to claim 6, the obvious combination of Morinaga et al. and Ji teach wherein the solenoid valve (Morinaga et al.:Fig.5, Item 60) comprises a built-in power circuit conductively connected to the reception-side coil and configured to convert an alternating current (AC) into a direct current (DC) (Ji: Col.3, Line 42 – Col.4, Line 59).  
With respect to claims 7 and 8, Morinaga et al. teach wherein in accordance with a repetition period of the on/off operation of the solenoid valve, an amount of air flow entering from the first air chamber into the second air chamber through the solenoid valve and then flowing into the first air chamber through the air vent is controlled (Specification text related to Figure 5).  
  
Conclusion

The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          September 10, 2022